ALLEN, J.
1. Where an employe contracts to carry an employe to and from his work, the employment begins when the employe enters the conveyance to go to the place of work.
2. An employe of a street railway who was injured at the car stop where he left the street car in orderl to go to his employment, having been conveyed to his work oh the street car as a part of the contract of employment, is injured in the course of his employment and is remitted to the Workmen’s Compensation Act for compensation.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Matthias and Day, JJ., concur. Wanamiaker, J., not participating.